DETAILED ACTION

Claims 1-20 are pending. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final office action is in response to the applicant’s response received on 10/20/2021, for the advisory office action mailed on 10/08/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 09/03/2021 have been considered but are not persuasive.
 Applicant argues Gao does not teach “the updated version of the source code having been generated using a first software container generated on the developer client device, the first software container running a first container image selected from a central container image repository,” see applicant’s remarks pp. 9-11. Examiner respectfully disagrees as Gao teaches using an orchestration topology in order to deploy computing resource, one of the resources Gao teaches is the second computing environment (container cloud) which examiner is interpreted the container cloud as the central container image repository since it is where all the containers are accessed from in Gao. Gao teaches the IDE can run within the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryall et al. (US-PGPUB-NO: 2020/0004519 A1) hereinafter Ryall, in further view of Gao et al. (US-PGPUB-NO: 2019/0097942 A1) hereinafter Gao and Varghese et al. (US-PGPUB-NO: 2020/0125344 A1) hereinafter Varghese and Petri (US-PGPUB-NO: 2008/0250392 A1).

As per claim 1, Ryall teaches a method comprising: receiving, from a developer client device, an updated version of a source code for a software application for which an original version of the source code was previously created (“In particular, the SCM system 104 stores source code repositories 112 (hereinafter referred to as repositories 112) and manages their content. It also receives/responds to requests from client devices 102 and the CI management system 106 to retrieve/store data in the repositories 112. For example, the SCM system 104 may notify the CI management system 106 when a user commits/pushes an update to source code in a repository 112,” see Ryall paragraph [0032]), generating, by one or more computer processors, a second software container running the first container image selected from the central container image repository, the second software container providing the first developer environment defined by the first container image (“A set of deployment instructions may include the name of one or more repository branches for testing and steps for executing the deployment for each branch. The steps include commands for executing the deployment and settings of a container in which the source code is supposed to be deployed,” see Ryall paragraph [0059]); and in response to the updated version of the source code satisfying the first set of tests, providing the updated version of the source code to a corporate production system for production and delivery (“It will be appreciated that a particular deployment may include multiple steps—such as ‘deploy to test’ and if successful ‘deploy to staging’. The deployment in each stage may be stored as a separate record in the database 118 with its own unique deployment ID,” see Ryall paragraph [0098]).
Ryall does explicitly teach the updated version of the source code having been created, on the developer client device using a first software container, the first software container running a first container image selected from a central container image repository, the first container image defining a first developer environment the first developer environment containing tools to code and test source code. However, Gao teaches the updated version of the source code having been created, on the developer client device using a first software container, the first software container running a first container image selected from a central container image repository (“The method includes the computer system monitoring data from a first computing environment and a second computing environment. The data specifies a utilization of infrastructure of the first and second computing environments, middleware running on the first and second computing environments, software testing tools running on the first and second computing environments, integrated development environments (IDEs) running on the first and second computing environments,” see Gao paragraph [0006], wherein an integrated development environment runs inside a first or second computing environment wherein the second computing environment taught in Gao is a container cloud) and (“Any of the components of an embodiment of the present invention can be deployed, managed, serviced, etc. by a service provider that offers to deploy or integrate computing infrastructure with respect to orchestrating computing resources between different computing environments. Thus, an embodiment of the present invention discloses a process for supporting computer infrastructure, where the process includes providing at least one support service for at least one of integrating, hosting, maintaining and deploying computer-readable code,” see Gao paragraph [0048]), the first container image defining a first developer environment (“The placement manager module generates orchestration topology and configurations (e.g., node 1 on IaaS, IP address, hardware setting, etc.), feeds the topology and configurations to a deployment orchestration module to build images or configuration files (e.g., Docker files), and subsequently invokes a Cloud API or a Container (i.e., Docker) API to deploy the nodes,” see Gao paragraph [0016]) the first developer environment containing tools to code and test source code (“The method further includes based on the utilization of the infrastructure, the middleware, the software testing tools, the IDEs,” see Gao paragraph [0005], wherein the testing tool and IDEs reside within the container cloud).

Ryall teaches testing phase but doesn’t go into a lot of details regarding testing and does not teach running, by the one or more computer processors, a first set of tests on the updated version of the source code for the software application within the second software container. However, Varghese teaches running, by the one or more computer processors, a first set of tests on the updated version of the source code for the software application within the second software container (“The next task, “unit tests,” takes its input from the build context, which is passed to the build step as input. In this example, this build step may choose to publish results of the unit test to a remote location. The URL to the location is added to a new child build context that the “unit tests” task creates,” see Varghese paragraph [0061] ], where the build worker can be (“Tasks are executed in various Virtual Machine (VM) executors, such as VM 304 executing task executor 306. In addition to VMs, the system may execute build jobs on physical servers, build workers, and/or containers, which may be referred to generically as computing devices or build workers,” see Varghese paragraph [0031])).
Ryall, Gao and Varghese are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ryall’s teaching of tracking source code deployments in continuous integration systems and Gao’s teaching of managing a deployment of computing resources between different cloud technologies with Varghese’s teaching of managing and isolating build process pipelines to incorporate executing various tests during the pipeline of software development.
Ryall teaches committing code updates into a source code management system which tracks and manages source code as it is written and revised, see Ryall paragraph [0004]. Ryall modified with Gao and Varghese do not explicitly teach using one or more listeners to detect when a developer client device has saved, in a source code data storage. However, Petri teaches using one or more listeners to detect when a developer client device has saved, in a source code data storage (“The developer modifies the code (step 320) in the code generation environment 250, then checks in the modified code to the code repository 210 (step 330). In step 330, when the changed code is checked in, the listener 220 detects that the code has changed and notifies the update detection mechanism 186 in the traceability update mechanism 184 of the change to the code,” see Petri paragraph [0039]).
Ryall, Gao, Varghese and Petri are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ryall’s teaching of tracking source code deployments in continuous integration systems and Gao’s teaching of managing a deployment of computing resources between different cloud technologies and Varghese’s teaching of managing and isolating build process pipelines with Petri’s teaching of content management for computer software that maintains traceability between code and design documents to incorporate a listener for when code is committed by a developer into a repository in order to keep track and executing various tests during the pipeline of software development.

As per claim 2, Ryall modified with Gao, Varghese and Petri teaches further comprising: after the updated version of the source code satisfying the first set of tests, generating a third software container running the first container image selected from the central container image repository, the third software container providing the first developer environment defined by the first container image (“The received parent build context may be based on output of another build step, such as in method 500 in the example of FIG. 5. In operation 670, the system executes a third build step of the build pipeline in parallel with another computing device executing the second build step, such as another build worker in the same build cluster topology executing the second build step of the example of FIG. 5. In an embodiment, the second build step may be executed by a second build worker in parallel with a first build worker executing the first build step, and the third build step may be executed by a third build worker,” see Varghese paragraph [0089], where the build worker can be interpreted as a container image (“Tasks are executed in various Virtual Machine (VM) executors, such as VM 304 executing task executor 306. In addition to VMs, the system may execute build jobs on physical servers, build workers, and/or containers, which may be referred to generically as computing devices or build workers,” see Varghese paragraph [0031])); and running a second set of tests on the updated version of the source code for the software application within the third software container, wherein the updated version of the source code is provided to the corporate production system for production and delivery in response to the updated version of the source code (“After “unit tests” (task #3) is executed, the build pipeline forks and executes “integration tests” (task #4a) and “human approval” (task #4b) simultaneously. In various embodiments, the steps following a fork can execute on the same build worker or on different workers, in parallel, or sequentially. The build contexts received by both of these tasks may be identical:,” see Varghese paragraph [0070]).

As per claim 3, Ryall modified with Gao, Varghese and Petri teaches further comprising: creating a temporary branch of the software application, the temporary branch of the software application used to perform the first set of tests on the updated version of the source code (“However, in this example, the build pipeline can then fork into separate branches for the “integration tests” and “human approval” tasks. In an embodiment, the forked pipeline may produce different, parallel child build contexts along the branches of the fork. Accordingly, the system can merge the parallel child contexts after all the branches execute. In an embodiment, the system merges the parallel child contexts upon joining the branches,” see Varghese paragraph [0074], where temporary branches are created to later be merged down the pipeline).

As per claim 4, Ryall modified with Gao, Varghese and Petri teaches further comprising: in response to the updated version of the source code satisfying the first set of tests, merging the temporary branch of the software application into a master branch of the software application (“However, in this example, the build pipeline can then fork into separate branches for the “integration tests” and “human approval” tasks. In an embodiment, the forked pipeline may produce different, parallel child build contexts along the branches of the fork. Accordingly, the system can merge the parallel child contexts after all the branches execute. In an embodiment, the system merges the parallel child contexts upon joining the branches,” see Varghese paragraph [0074], where temporary branches are created to later be merged down the pipeline) and running the second set of tests on the updated version of the source code (“Similar to the previous examples, the “integration tests” task inserts its output into the build context as a child context. In this example, the “integration tests” task can output integration-test.output.url in the child context, which can provide a URL location of the results of the integration tests,” see Varghese paragraph [0075]).

As per claim 7, Ryall modified with Gao, Varghese and Petri teaches wherein the second set of tests includes at least one test included in the first set of tests (see Table 2 of Varghese where the unit test performs maven test parameters and integration testing uses maven test parameters in the WAR file to perform testing).

As per claims 9-12 and 15, these are the system claims to method claims 1-4 and 7, respectively. Therefore they are rejected for the same reasons as above. 

As per claims 17-20, these are the non-transitory claims to method claims 1-4, respectively. Therefore they are rejected for the same reasons as above.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryall (US-PGPUB-NO: 2020/004519 A1), Gao (US-PGPUB-NO: 2019/0097942 A1), Varghese (US-PGPUB-NO: 2020/0125344 A1) and Petri (US-PGPUB-NO: 2008/0250392 A1), in further view of Wiener et al. (US-PGPUB-NO: 2020/0125485 A1) hereinafter Wiener.

As per claim 5, Ryall modified with Gao, Varghese and Petri teaches and providing a report indicating results of the first set of tests to the developer client device (“The next task, “unit tests,” takes its input from the build context, which is passed to the build step as input. In this example, this build step may choose to publish results of the unit test to a remote location. The URL to the location is added to a new child build context that the “unit tests” task creates,” see Varghese paragraph [0061]). Ryall modified with Varghese do not teach further comprising: determining that a previous updated version of the software application did not satisfy the first set of tests. However, Wiener teaches further comprising: determining that a previous updated version of the software application did not satisfy the first set of tests (“If the source code update fails to merge with development branch 1012, development branch 1012 fails to build, or development branch 1012 does not pass at least a threshold number of unit tests 1022, as indicated by block 1104, corresponding feedback may be transmitted back to development application 900, as indicated by arrow 1106,” see Wiener paragraph [0200]). 


As per claim 6, Ryall modified with Gao, Varghese, Petri and Wiener teaches further comprising: determining that a previous updated version of the software application did not satisfy the second set of tests (“If development branch 1012 fails to merge with staging branch 1014, staging branch 1014 fails to build, or staging branch 1014 does not pass at least a threshold number of mapped integration tests 1024, as indicated by block 1118, corresponding feedback may be transmitted back to development application 900, as indicated by arrow 1120. Development application 900 may then be used to resolve any flaws in the source code update identified by the feedback and may revert the source code update back to push checkpoint 1002 of development cycle 1000,” see Wiener paragraph [0203]); and providing a report indicating results of the second set of tests to the developer client device (“Similar to the previous examples, the “integration tests” task inserts its output into the build context as a child context. In this example, the “integration tests” task can output integration-test.output.url in the child context, which can provide a URL location of the results of the integration tests,” see Varghese paragraph [0075]).

As per claims 13 and 14, these are the system claims to method claims 5 and 6, respectively. Therefore they are rejected for the same reasons as above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryall (US-PGPUB-NO: 2020/004519 A1), Gao (US-PGPUB-NO: 2019/0097942 A1), Varghese (US-PGPUB-NO: 2020/0125344 A1) and Petri (US-PGPUB-NO: 2008/0250392 A1), in further view of Peer et al. (US-PGPUB-NO: 2018/0095869 A1) hereinafter Peer.

As per claim 8, Ryall modified with Gao, Varghese and Petri do not teach wherein an amount of time to perform the second set of tests is greater than an amount of time to perform the first set of tests. However, Peer teaches wherein an amount of time to perform the second set of tests is greater than an amount of time to perform the first set of tests (“In some implementations, the CI or CD pipeline may comprise another testing job (e.g., the next testing job) after the particular testing job. The next testing job may comprise a second subset of the set of tests. In response to determining that the total execution duration is not below the time constraint in the particular testing job, test execution engine 127 may cause at least one test of the second subset to be executed. In other words, test execution engine 127 may stop executing any more tests in the particular testing job, and move to the next testing job,” see Peer paragraph [0038], where the next testing job is interpreted as the second set of tests and the particular testing job is interpreted as the first set of tests. The total execution duration pertains to the next testing job which is determined whether or not this execution falls below a time constraint in the first testing job)
Ryall, Gao, Varghese, Petri and Peer are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Ryall’s teaching of tracking source code deployments in continuous integration systems, Gao’s teaching of managing a deployment of computing resources between different cloud technologies, Varghese’s teaching of managing and isolating build process pipelines and Petri’s teaching of content management for computer software that 

As per claim 16, this is the system claim to method claim 8. Therefore it is rejected for the same reason as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar-Mayernik et al. (US-PGPUB-NO: 2020/0183766 A1) teaches container provenance tracking using a build instruction file of a container image to output a new provenance document associated with the container image for distribution.
Zhang et al. (US-PGPUB-NO: 2020/0250074 A1) teaches multiple test execution plans using instances of a same test container image that encapsulates a test environment and instances of at least two different support container images that are specified by different user-defined test configurations.
Shah et al. (US-PGPUB-NO: 2020/0202006 A1) teaches building an image associated with a repository and a list of dependencies and versions of the dependencies used in building the image.
Viana et al. (US-PGPUB-NO:2020/0073649 A1) teaches generating a container providing a computing environment.
Hufsmith et al. (US-PGPUB-NO: 0097662 A1) teaches determining threat scores for container images or distributed applications that consider the results of a multitude of different scanners and other factors such as context information which may include information about a given execution environment for the container image.
Levenshteyn et al. (US-PGPUB-NO: 2010/0269094 A1) teaches automatically generating software in a software development environment.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193

/HANG PAN/Primary Examiner, Art Unit 2193